Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on November 24, 2020, which paper has been placed of record in the file.
2.           Claims 1-20 are pending in this application. 



Claim Rejections - 35 USC § 101
3.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

4.      Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a method and, therefore, is a process.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: receiving order details…, identifying potential establishments that can satisfy the order details based on location data, obtaining real-time order preparation times…, selecting an optimal establishment from the potential establishments…, and placing the order with the optimal establishment as an online order through an online service, which is a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the limitations: identifying potential establishments that can satisfy the order details based on location data, obtaining real-time order preparation times…, selecting an optimal establishment from the potential establishments…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor, memory, machine learning algorithm (software component) and using the processor to perform receiving, identifying, obtaining, selecting, and placing steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer functions of identifying, obtaining, selecting, and placing steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processors). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in para [0016] of using general-purpose computers and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 2 recites monitoring a progression of the order…, determining a different establishment…, redirecting the order …; Claim 3 recites providing an identifier for the optimal establishment…; Claim 4 recites receiving the order details…; 
Claim 5 recites identifying the online service as an establishment online service…; Claim 6 recites defining a geographic zone…, identifying the potential establishments…; Claim 7 recites obtaining available delivery personnel…; Claim 8 recites obtaining current traffic condition…; Claim 9 recites providing identifiers for each of the potential establishment…, receiving an output a ranked listing…; Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two-part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 10 and 19, Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 10 directed to method, independent claim 19 directed to a system, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-20 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

          
              In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.      Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dhesi et al. (hereinafter Dhesi , US 2021/0019694).
             Regarding to claim 1, Dhesi discloses a method, comprising:
             receiving order details associated with an order that has not been placed (para [0039], The one or more clients 12 may wish to place a catering order from a fulfillment engine 20, where the order does not specify a particular source for the items in the order; para [0052], Client 12, via device 10, may send one or more orders 201-1 to a fulfillment engine 20. An order may include information such as the number of meals to deliver, the dates and times of deliveries, the amount to be paid per meal (i.e., pricing information), restrictions including dietary restrictions or providers to avoid, preferences, delivery location, delivery instructions, and/or payment information, or any subset thereof);
             identifying potential establishments that can satisfy the order details based on location data (para [0056], After entering the information provided in transmission 202-1 (along with other information) into the optimizer 212 in a manner described in greater detail below, the fulfillment engine may decide to assign the merchant to fulfill one or more client orders. The fulfillment engine 20 sends order information 202-2 to the merchant device 30 corresponding to the merchant 32 that the fulfillment engine 20 deems optimal for fulfilling the client's order. This determination is done by way of an optimizer algorithm 212, which will be discussed later in greater detail);
            obtaining real-time order preparation times for the order details from the potential establishments (para [0074], proximity may be determined by a calculation of whether one or more of the preparation time of the order and travel time between the merchant and the client is within a threshold value (in minutes));
             selecting an optimal establishment from the potential establishments based at least in part on the real-time order preparation times (para [0070], optimizer 210 takes in information such as client constraints 212, merchant constraints 214, merchant-client pair weights 216, profit information 218, analyzes this information in an optimizer function 211 (which may be, in some embodiments, a linear objective function 211), and may output a merchant/client allocation 220. The merchant/client allocation 220 may be an identification of a best or optimized pairing between a particular merchant and a particular client, for fulfillment of a particular client order. In some embodiments, the merchant/client allocation may include the identification of the particular items to include in the order. The function 211 may output such an optimized pairing for each client 12 for whom a pending order must be fulfilled. Optimizer 210 may then arrange for fulfillment of those orders by the merchant specified by the optimized pair; para [0077], The resulting records of the client, merchants, and couriers are fed with the client order into the optimizer, at step 320, which returns an optimal restaurant and courier pairing that can be used by the fulfillment engine 20 to fulfill the order. In some embodiments, only the most optimal pairing is returned. In other embodiments an ordered list of the most optimal pairings are returned in order of optimality); and
              placing the order with the optimal establishment as an online order through an online service (para [0078], At step 325 the order (or information about the order, such as the order items, destination, and/or delivery date/time) is sent to the merchant 32. At step 330, the most optimal merchant 30 receives the order).
              Regarding to claim 2, Dhesi discloses the method of claim 1 further comprising:
            monitoring a progression of the order with the optimal establishment (para [0079], If multiple suitable merchants were returned in such an embodiment, the next optimal merchant is tried, as the process cycles back to step 325, and the order (or order information) is transmit to that next optimal merchant. This process continues until either all the merchants have been tried and failed or that a merchant has confirmed acceptance of the order. Depending on the nature of the order's rejection, the merchant's availability may be updated to reflect the order's rejection for this period. If all merchants failed to accept, the order control would return to 320 for a new list, i.e., the optimizing function is re-run with different inputs); 
            determining a different establishment from the optimal establishment can fulfill the order before the optimal establishment (para [0080], FIG. 3, a merchant has confirmed acceptance of the order but does not provide its own delivery, therefore, control passes to Step 335 to send an order to an optimal courier (step 340) for delivery of the order. Other configurations may be possible in other embodiments, for example, where the merchant provides delivery fulfillment and no third party courier is needed. The courier may also determine its availability to fulfill the order at step 342, and if not available (No in step 342), the process cycles back to step 320 and the order is transmitted to the next most optimal courier (or in some cases, the next most optimal merchant if no courier is available). If the courier confirms available (Yes in step 342), the process continues to step 345); and
            redirecting the order from the optimal establishment to the different establishment for fulfillment (para [0079], If multiple suitable merchants were returned in such an embodiment, the next optimal merchant is tried, as the process cycles back to step 325, and the order (or order information) is transmit to that next optimal merchant. This process continues until either all the merchants have been tried and failed or that a merchant has confirmed acceptance of the order. Depending on the nature of the order's rejection, the merchant's availability may be updated to reflect the order's rejection for this period. If all merchants failed to accept, the order control would return to 320 for a new list, i.e., the optimizing function is re-run with different inputs. Inputs may differ, for example, by changing information such as proximity to the client, the service proximity's profit margin, reducing or lowering the weight of client preference, or any other appropriate modification).
           Regarding to claim 3, Dhesi discloses the method of claim 1 further comprising, providing an identifier for the optimal establishment, an order number for the order, and an estimated fulfillment time to a customer that provided the order details (para [0053], the fulfillment engine 20 will send confirmation messages 201-2 to the client device 10 to confirm that their order information 201-1 has been accepted. These confirmation messages 201-2 may include information such as the content of the order selected by the fulfillment server, the merchant selected to fulfill the order, a time when the client should expect their orders to be delivered (estimated time of arrival) (in some embodiments, this may be omitted where the delivery time is before or at the client's requested delivery time), tracking information, in some instances including courier name, contact information, etc., and so forth).
            Regarding to claim 4, Dhesi discloses the method of claim 1, wherein receiving further includes receiving the order details from the online service after a customer provides the order details through the online service (para [0078], At step 325 the order (or information about the order, such as the order items, destination, and/or delivery date/time) is sent to the merchant 32. At step 330, the most optimal merchant 30 receives the order).
            Regarding to claim 5, Dhesi discloses the method of claim 4, wherein receiving further includes identifying the online service as an establishment online service associated with the optimal establishment or an order aggregation online service associated with an order aggregator (para [0052], Client 12, via device 10, may send one or more orders 201-1 to a fulfillment engine 20. An order may include information such as the number of meals to deliver, the dates and times of deliveries, the amount to be paid per meal (i.e., pricing information), restrictions including dietary restrictions or providers to avoid, preferences, delivery location, delivery instructions, and/or payment information, or any subset thereof). 
            Regarding to claim 6, Dhesi discloses the method of claim 5, wherein identifying further includes: defining a geographic zone from a fulfillment location where the order will be received by a customer associated with the order details; and identifying the potential establishments as having site locations within the geographic zone based on the location data (para [0057],  the proximity between merchants and the client may be determined by the fulfillment engine 20 based on, for example, a shared location (such as a city, neighborhood, zip code, campus, and/or geographic area), a calculated or estimated relative travel distance between the two (in meters or kilometers), a calculated or estimated relative travel time between the two, one or more physical distance thresholds, or any other appropriate measurement).
            Regarding to claim 7, Dhesi discloses the method of claim 6, wherein obtaining further includes: obtaining available delivery personnel and personnel locations for each of the potential establishments when the order is associated with a delivery to the customer (para [0101], Courier devices 40 in some embodiments have a user interface for accepting incoming courier requests 900 as shown in FIG. 9A. The incoming courier request interface 900 may provide a lot of useful information to help couriers determine whether the courier is willing and able to provide pickup and deliver the order. Such information may include the time and date of the pickup 910, the time and location of the pickup 920, the time and location of the delivery 930, the order detail 940, and/or a map from the pickup location to the delivery location including an estimated travel time 950).
           Regarding to claim 8, Dhesi discloses the method of claim 7, wherein obtaining further includes: obtaining current traffic conditions between each of the site locations and the fulfillment location (para [0100], The displayed order date and pickup time 810 are adjusted to compensate for estimated traffic and a predetermined pick up and drop off offsets. The pickup offset may vary from merchant to merchant to compensate for the average time needed for a courier to pick up an item for shipment (e.g. merchants with difficult parking arrangements might have a pickup offset to compensate for extra time a courier would need to pick up from that location)).
           Regarding to claim 9, Dhesi discloses the method of claim 8, wherein selecting further includes: providing identifiers for each of the potential establishments, the location data, the site locations, the fulfillment location, the current traffic conditions, and the real-time order preparation times as input to a trained machine-learning algorithm; and receiving as output a ranked listing of the potential establishments sorted based on estimated fulfillment times with a least estimated fulfillment time listed first in the ranked listing (para [0079], in step 320, the optimizer, rather than a single merchant-client pair, may provide a ranked or ordered list of merchant-client combinations for a single client, ranked/ordered based on how optimal the pairing is. That is, as an example, if either of merchants A, B, or C can fulfill an order for a client, with A being the most optimal, and B and C being increasingly less optimal, the optimizer may, in step 320, return the following result: {1, A}, {1, B}, {1, C}. Other embodiments may provide different configuration or format of the optimizer results. If multiple suitable merchants were returned in such an embodiment, the next optimal merchant is tried, as the process cycles back to step 325, and the order (or order information) is transmit to that next optimal merchant). 
           Regarding to claim 10, Dhesi discloses a method, comprising: identifying order details for an unplaced order by a customer; obtaining one or more fulfillment locations where a placed order is to be received by the customer;
           determining potential establishments that can satisfy the order details and that are within a geographic zone of the one or more fulfillment locations (para [0056], After entering the information provided in transmission 202-1 (along with other information) into the optimizer 212 in a manner described in greater detail below, the fulfillment engine may decide to assign the merchant to fulfill one or more client orders. The fulfillment engine 20 sends order information 202-2 to the merchant device 30 corresponding to the merchant 32 that the fulfillment engine 20 deems optimal for fulfilling the client's order. This determination is done by way of an optimizer algorithm 212, which will be discussed later in greater detail);
            acquiring real-time data comprising, estimated order preparation times for the potential establishments and current traffic conditions for the customer to receive a fulfilled order at the one or more fulfillment locations (para [0074], proximity may be determined by a calculation of whether one or more of the preparation time of the order and travel time between the merchant and the client is within a threshold value (in minutes); para [0100], The displayed order date and pickup time 810 are adjusted to compensate for estimated traffic and a predetermined pick up and drop off offsets. The pickup offset may vary from merchant to merchant to compensate for the average time needed for a courier to pick up an item for shipment (e.g. merchants with difficult parking arrangements might have a pickup offset to compensate for extra time a courier would need to pick up from that location));
            processing a machine-learning algorithm with the real-time data and one or more fulfillment locations provided as input and receiving as output from the machine-learning algorithm a ranked listing of the potential establishments (para [0095], the optimization of allocation is performed by one or more machine learning algorithms using a series of weights representing one or more of user feedback, variety indicators, and the factors already enumerated for the linear programming method. In one example, a machine learning algorithm may be trained in whole or in part on past orders placed by one or more clients, where similarities in client, merchant, restriction, cuisine, and the like may exist, and/or on past customer feedback);
           selecting an optimal establishment from the ranked listing (para [0079], in step 320, the optimizer, rather than a single merchant-client pair, may provide a ranked or ordered list of merchant-client combinations for a single client, ranked/ordered based on how optimal the pairing is. That is, as an example, if either of merchants A, B, or C can fulfill an order for a client, with A being the most optimal, and B and C being increasingly less optimal, the optimizer may, in step 320, return the following result: {1, A}, {1, B}, {1, C}. Other embodiments may provide different configuration or format of the optimizer results. If multiple suitable merchants were returned in such an embodiment, the next optimal merchant is tried, as the process cycles back to step 325, and the order (or order information) is transmit to that next optimal merchant); and
           placing the placed order with the order details with the optimal establishment (para [0078], At step 325 the order (or information about the order, such as the order items, destination, and/or delivery date/time) is sent to the merchant 32. At step 330, the most optimal merchant 30 receives the order).
           Regarding to claim 11, Dhesi discloses the method of claim 10 further comprising, redirecting the placed order to a different establishment selected from the ranked listing based on monitoring a progression of the placed order with the optimal establishment (para [0079], in step 320, the optimizer, rather than a single merchant-client pair, may provide a ranked or ordered list of merchant-client combinations for a single client, ranked/ordered based on how optimal the pairing is. That is, as an example, if either of merchants A, B, or C can fulfill an order for a client, with A being the most optimal, and B and C being increasingly less optimal, the optimizer may, in step 320, return the following result: {1, A}, {1, B}, {1, C}. Other embodiments may provide different configuration or format of the optimizer results. If multiple suitable merchants were returned in such an embodiment, the next optimal merchant is tried, as the process cycles back to step 325, and the order (or order information) is transmit to that next optimal merchant).
            Regarding to claim 12, Dhesi discloses method of claim 11 further comprising, notifying the customer that the fulfillment location has changed from optimal establishment to the different establishment when the placed order is associated with a pickup order by the customer (para [0056], the fulfillment server 20 may focus solely on merchants proximate to the client to ensure that the meal is prepared and delivered in a relatively quick timeframe required by the meal, filtering out, discarding, and/or otherwise disfavoring merchants from fulfillment of an order where they are at a location deemed to be too far from or non-proximate to the client).
            Regarding to claim 13, Dhesi discloses the method of claim 10 further comprising, notifying the customer of the optimal establishment, the order details, an expected fulfillment time, and a confirmed fulfillment location (para [0053], the fulfillment engine 20 will send confirmation messages 201-2 to the client device 10 to confirm that their order information 201-1 has been accepted. These confirmation messages 201-2 may include information such as the content of the order selected by the fulfillment server, the merchant selected to fulfill the order, a time when the client should expect their orders to be delivered (estimated time of arrival) (in some embodiments, this may be omitted where the delivery time is before or at the client's requested delivery time), tracking information, in some instances including courier name, contact information, etc., and so forth).
            Regarding to claim 14, Dhesi discloses the method of claim 10, wherein obtaining further includes identifying the one or more fulfillment locations as a single fulfillment location associated with a delivery for the fulfilled order to a delivery address associated with the customer (para [0057], The proximity between merchants and the client may be determined by the fulfillment engine 20 based on, for example, a shared location (such as a city, neighborhood, zip code, campus, and/or geographic area), a calculated or estimated relative travel distance between the two (in meters or kilometers), a calculated or estimated relative travel time between the two, one or more physical distance thresholds, or any other appropriate measurement). 
            Regarding to claim 15, Dhesi discloses the method of claim 14, wherein obtaining further includes identifying the delivery address as a current customer identified location or a customer- designated address (para [0099], An ordering screen might have a header 710, fields 715 for collecting necessary information such as a delivery address, delivery time, and/or a start or delivery date). 
            Regarding to claim 16, Dhesi discloses the method of claim 10, wherein obtaining further includes identifying the one or more fulfillment locations as multiple fulfillment locations, each fulfillment location associated with a potential establishment site location, and the placed order associated with a customer pickup order (para [0030], Upon receiving confirmation, the fulfillment engine may place the order with the merchant. The order may be fulfilled by the merchant or by a third party courier service (or similar), such third-party fulfillment being arranged, in some embodiments, by the fulfillment engine, or alternatively, by the merchant independently. In some embodiments, the fulfillment engine may consider, at the time of optimization, the necessity for a third-party courier service, and may factor data about such service (e.g., cost, delivery time adjustment, availability of courier, relationships between merchants and couriers, etc.) in performing its optimization).
            Regarding to claim 17, Dhesi discloses the method of claim 10, wherein selecting further includes presenting the ranked listing to the customer and receiving the optimal establishment as a customer selection from the ranked listing (para [0029], the output of the optimization function is an optimized (or “best”) relationship of a single merchant and a single client. In an alternate embodiment, the output of the optimization function is a set of one or more ordered or ranked tuples, each representing a merchant-client relationship, where higher ranked or scored relationships are considered more optimal).
            Regarding to claim 18, Dhesi discloses the method of claim 10, wherein selecting further includes automatically selecting the optimal establishment from the ranked listing as a first establishment listed in the ranked listing (para [0079], in step 320, the optimizer, rather than a single merchant-client pair, may provide a ranked or ordered list of merchant-client combinations for a single client, ranked/ordered based on how optimal the pairing is. That is, as an example, if either of merchants A, B, or C can fulfill an order for a client, with A being the most optimal, and B and C being increasingly less optimal, the optimizer may, in step 320, return the following result: {1, A}, {1, B}, {1, C}. Other embodiments may provide different configuration or format of the optimizer results. If multiple suitable merchants were returned in such an embodiment, the next optimal merchant is tried, as the process cycles back to step 325, and the order (or order information) is transmit to that next optimal merchant).
            Regarding to claim 19, Dhesi discloses a system, comprising:
             a server comprising a processor and a non-transitory computer- readable storage medium having executable instructions (para [0060], fulfillment engine 20 depicted in FIG. 2B may be executed by one or more processors 250);
             the executable instructions when executed by the processor from the non-transitory computer-readable storage medium (para [0060], As an example, a processor 250 may execute instructions of software stored in memory 205. While FIG. 2B illustrates one processor 250 which implements all of the various logics in the fulfillment engine 20) cause the processor to perform operations comprising:
                        identifying potential establishments to satisfy an unplaced order of a customer based on a geographic zone associated with a current location of the customer (para [0056], the fulfillment server 20 may focus solely on merchants proximate to the client to ensure that the meal is prepared and delivered in a relatively quick timeframe required by the meal, filtering out, discarding, and/or otherwise disfavoring merchants from fulfillment of an order where they are at a location deemed to be too far from or non-proximate to the client);
                       obtaining estimated preparations times for order details of the unplaced order from each of the potential establishments (para [0074], proximity may be determined by a calculation of whether one or more of the preparation time of the order and travel time between the merchant and the client is within a threshold value (in minutes));
                       obtaining current traffic conditions between the current location of the customer and site locations associated with the potential establishments (para [0100], The displayed order date and pickup time 810 are adjusted to compensate for estimated traffic and a predetermined pick up and drop off offsets. The pickup offset may vary from merchant to merchant to compensate for the average time needed for a courier to pick up an item for shipment (e.g. merchants with difficult parking arrangements might have a pickup offset to compensate for extra time a courier would need to pick up from that location));
                       providing the current location of the customer, the estimated preparations times, the current traffic conditions, and the site locations to a machine-learning algorithm (para [0057],  the proximity between merchants and the client may be determined by the fulfillment engine 20 based on, for example, a shared location (such as a city, neighborhood, zip code, campus, and/or geographic area), a calculated or estimated relative travel distance between the two (in meters or kilometers), a calculated or estimated relative travel time between the two, one or more physical distance thresholds, or any other appropriate measurement);
                      receiving a ranked listing of the potential establishments as output from the machine-learning algorithm (para [0079], in step 320, the optimizer, rather than a single merchant-client pair, may provide a ranked or ordered list of merchant-client combinations for a single client, ranked/ordered based on how optimal the pairing is);
                      selecting an optimal establishment to fulfill the unplaced order from the ranked listing (para [0079], in step 320, the optimizer, rather than a single merchant-client pair, may provide a ranked or ordered list of merchant-client combinations for a single client, ranked/ordered based on how optimal the pairing is. That is, as an example, if either of merchants A, B, or C can fulfill an order for a client, with A being the most optimal, and B and C being increasingly less optimal, the optimizer may, in step 320, return the following result: {1, A}, {1, B}, {1, C}. Other embodiments may provide different configuration or format of the optimizer results. If multiple suitable merchants were returned in such an embodiment, the next optimal merchant is tried, as the process cycles back to step 325, and the order (or order information) is transmit to that next optimal merchant); and 
                      placing a placed order with the order details with the optimal establishment (para [0078], At step 325 the order (or information about the order, such as the order items, destination, and/or delivery date/time) is sent to the merchant 32. At step 330, the most optimal merchant 30 receives the order).
              Regarding to claim 20, Dhesi discloses the system of claim 19, the executable instructions associated with the providing when executed by the processor from the non-transitory computer-readable storage medium is further configured to cause the processor to perform additional operations comprising: 
            obtaining delivery personnel locations for delivery personnel when the unplaced order is associated with a delivery to the current location of the customer (para [0101], Courier devices 40 in some embodiments have a user interface for accepting incoming courier requests 900 as shown in FIG. 9A. The incoming courier request interface 900 may provide a lot of useful information to help couriers determine whether the courier is willing and able to provide pickup and deliver the order. Such information may include the time and date of the pickup 910, the time and location of the pickup 920, the time and location of the delivery 930, the order detail 940, and/or a map from the pickup location to the delivery location including an estimated travel time 950); and 
            providing the delivery personnel locations as additional input to the machine-learning algorithm (para [0094], More particularly, the reduction or filtering of merchants prior to executing the linear programming logic simplifies the number of edges that must be considered in an optimization algorithm. The merchant capacities may in those be embodiments be updated before executing the optimizer with the rest of the orders).


          
                                                            Conclusion
7.        Claims 1-20 are rejected.
8.    The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
           Chopra et al. (US 2019/0164126) disclose systems and processes for optimizing assignments of deliveries for perishable goods. 
            Mahanti et al. (US 2022/0101292) disclose techniques for enabling merchant devices to interoperate with one another in a more robust manner, such that overall operation and efficiency within a merchant establishment is improved. 
            Lee et al. (US 2021/0256592) disclose receive an estimated preparation time for the at least one orderable item from a machine-learning algorithm; determine, based on the estimated preparation time, an assigned delivery worker associated with a second external system; and forward a request to the second external system to fulfill a delivery of the at least one orderable item. 
            Mimassi (US 10,977,606) disclose a system and method for automated delivery driver routing and order preparation timing. 
            Sion (US 2020/0410417) disclose systems and methods are disclosed for automated dispatch optimization. 
           Koh et al. (US 2020/0208997) disclose a method of operation of a navigation system including generating an estimated arrival time for a navigation route including a destination; calculating a preparation time for an order; determining an ordering time to place the order to the destination such that the estimated arrival time at the destination is approximately at an end of the preparation time.
         
9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Nga B. Nguyen whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        September 27, 2022